Title: To Benjamin Franklin from John MacMahon, 9 January 1778
From: MacMahon, John
To: Franklin, Benjamin


Dear Sir
At the Military School Jany the 9th: 1778
Here is another paper of news M. De Keralio, who gives you his kind service sends you. I wish the last Article may prove true. That of St. Brieux seems to prove the sea-fight between the Privateers, though I have been told by two Captains of this Navy that the English vessel come into Brest, said, they had cut away one their masts in a storm, and were obliged to throw twelve canons overboard. They desired to buy these 12 canons, but were refused, upon which they departed in a pet.
I am invited and won’t fail having the pleasure of dining with you at the Dutchesses De Mortemart next Thursday the 15th. inst., they live in Rue St. Guillaume Fauxbourg St. Germain. I repeat their direction, because there is another Dutchess of Mortemart who lives in Rue de l’Université, whither your Coachman may perhaps drive you. Pray present my kind compliments to your Grandson. His french billet to the Dutchesses was very well, and in a proper stile. I am with great respect and the warmest esteem Dear Sir Your most humble and obedient Servant
J. MacMahon
 
Addressed: A Monsieur / Monsieur Le Docteur Franklin / chez M. Ray De Chaumont / ancien Intendant des Invalides / à Passy
Notation: McMahon
